Citation Nr: 1446144	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for patellofemoral pain syndrome of the right knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1979 to January 1983.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals VA treatment notes relevant to the issues on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

In April 2014, the Veteran requested that the RO reconsider his claim for service connection for posttraumatic stress disorder (PTSD), which the RO denied in a March 2014 rating decision.  As the agency of original jurisdiction (AOJ) has not yet reconsidered this issue, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a September 2014 brief, the Veteran's representative contended that the medical evidence included in the claims file was "stale" because the most recent VA examination was conducted in September 2012.  In addition, in VA treatment notes, dated in June 2013 and September 2013, the Veteran complained of increased right knee pain.  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any private health care providers, if any, who have provided treatment for his right knee disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  Associate all outstanding VA treatment notes with the record.  Specifically, obtain copies of all VA treatment notes, dated from October 2013 to present.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his right knee patellofemoral pain syndrome.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should comment on the severity of the Veteran's right knee disability and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or impairment of the tibia and fibula.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.
 
4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated, including review of the VA treatment records in Virtual VA.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



